 1

 2

 3

 4

 5                              IN THE UNITED STATES DISTRICT COURT

 6                                 EASTERN DISTRICT OF CALIFORNIA

 7

 8   KYLE PETERSEN,                                    No. 1:19-cv-00138-DAD-EPG

 9                               Plaintiff,            ORDER GRANTING EX PARTE APPLICATION
                                                       FOR EXTENSION OF TIME TO RESPOND TO
10                         v.                          THIRD AMENDED COMPLAINT

11   ANTHONY SIMS, JR. and NICHOLAS                    (ECF No. 43)
     TORRES,
12
                                Defendants.
13

14

15          The United States of America applied ex parte for an extension of time for Defendants Anthony
16 Sims and Nicholas Torres to respond to the Third Amended Complaint (ECF No. 43). Having

17 considered the application, and for good cause shown,

18          IT IS HEREBY ORDERED that the ex parte application (ECF No. 43) is GRANTED.
19 Defendants shall file a response to Plaintiff’s Third Amended Complaint no later than April 19, 2020.

20
     IT IS SO ORDERED.
21

22      Dated:    February 10, 2020                         /s/
23                                                    UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28

      ORDER GRANTING EX PARTE APPLICATION FOR
      EXTENSION OF TIME TO RESPOND TO THIRD AMENDED    1
30    COMPLAINT
